DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose ALL limitations as described, in specific the combination of the rotatable knob, the rotatable knob ring and “a display assembly provided in the outer circumferential surface of the knob ring to rotate with the knob ring and configured to display a first information set through rotation of the knob ring”.
Dependent claims 2-20 are allowed for at least the same reason.
Moro et al. in US 2015/0153048 discloses a knob assembly, comprising: a front panel forming a front surface of a cooking appliance (Moro’s Fig. 1 and par. 45); a knob provided in front of the front panel and rotatably operated by a user (Moro’s Figs. 4-5, 22 and par. 46, 98:); a knob ring provided between the front panel and the knob and configured to surround a periphery of the knob (Moro’s Figs. 1, 6-7 and par. 51), the knob ring configured to be rotatable independent of the knob (par. 102); a knob ring rotation sensor disposed behind the front panel configured to sense a rotation angle of the knob ring (Moro’s Figs. 9-13 and par. 90-93); and 
a display assembly (Moro’s Figs. 2-3 and par. 52). But Moro fails to disclose the display assembly provided at an outer circumferential surface of the knob ring to rotate with the knob ring and configured to display a first information set through rotation of the knob ring as necessary for claim 1.
Clizbe in US 5,693,245 also discloses a knob assembly (Clizbe’s Figs. 2-3) comprising a front panel forming a front surface of a cooking appliance (Clizbe’s Figs. 1-2), a knob provided 
Nor does any other prior art disclose all features as described in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LILIANA CERULLO/Primary Examiner, Art Unit 2621